﻿On behalf of the people and Government of Guatemala, headed by General Fernando Romeo Lucas Garcia, I wish to convey our friendly greetings to all the peoples of the countries of the world who are worthily represented here.
383.	My delegation wishes to congratulate Mr. Salim Ahmed Salim of the United Republic of Tanzania on his election to the presidency of this General Assembly, and to convey to him our best wishes for a successful term of office.
384.	I also wish to express the gratitude of the Guatemalan delegation to Mr. Indalecio Lievano Aguirre, for the skill and wisdom he demonstrated in his presidency of the last Assembly.
385.	The positive, realistic and objective manner in which the Secretary-General of the United Nations, Mr. Kurt Waldheim, has carried out his duties prompts my delegation to express to him its support and solidarity.
386.	The Government of Guatemala is pleased to see the admission to the United Nations of Saint Lucia, and it congratulates that new country on having joined the international community. 
387.	As its contribution to the work of this Assembly, my delegation wishes to describe the achievements of the people and Government of Guatemala; the postulates, principles and foundations of its national and international policy; its position with regard to the international economy and international trade; its views on how the United Nations should approach the new international development strategy; its philosophy on children and youth, and its position with regard to the controversy concerning the territory of Belize.
388.	The Government of Guatemala feels it appropriate that the international community should learn, through this world forum, of the efforts being made by the people and the Government of Guatemala to stimulate the country's integrated development process, and to provide all Guatemalans with adequate scope for the realization of their aspirations and the development of their abilities, within a framework of freedom, dignity and the full implementation and observance of constitutional guarantees, and of the values and human rights which are well provided for in our Constitution.
389.	The Government of Guatemala, elected and supported by the people, is carrying out the tasks laid down in the national development plan for 1979-1982, which is a technically drafted document containing an inventory of our needs, an evaluation of our priorities and an indication of how the resources will be obtained for the performance of those tasks which are indispensable to the nation.
390.	Thus, the Government is constructing hydroelectric stations, highways, ports, schools, hospitals, health centres, and housing, and is developing a lateral strip in the northern part of the country which covers an area of 9,140 square kilometres and which will provide more land for the Guatemalan people, ensure access to the sea for their products, and permit them to settle in this area, which is being equipped with everything necessary to provide a decent standard of living.
391.	Our Government is striving for the full development of all Guatemalans, combating malnutrition, improving sanitation in areas of endemic diseases, facilitating access to education for all children, youth and old people, and fostering the organization and strengthening of industry in order to generate new sources of employment and thus, through our own labour and efforts, to ensure that our country continues to progress in the development process which is known to all the world.
392.	The people of Guatemala are democratic and, consequently, their Government maintains absolute respect for civil rights. In our country, nationals and foreigners enjoy all the freedoms. With regard to one of the fundamental freedoms, that of expression, newspapers, radio and television news services flourish in Guatemala and exercise daily their freedom of opinion, which naturally includes the right of criticism and dissent.
393.	Political parties also flourish in Guatemala. Ideas are channelled through these public bodies, and citizens have access to legally institutionalized organizations through which to express their opinions and make suggestions, ultimately to participate in government itself, so that our people may benefit from the enthusiasm and political wisdom of their sons.
394.	In the field of labour relations, a process of unionization thrives, and 80 new trade-union leaders have been duly registered in the past year.
395.	Democracy in Guatemala, as in any civilized place in the world, demands a just order, constructive peace, internal discipline and productive labour.
396.	In the conclusion to its report on human rights in Guatemala, the International Commission of Jurists stated the following:
"The 1965 Constitution of the Republic of Guatemala is a genuinely liberal document providing a solid basis for a democratic and just society." 
In another of its conclusions the report states:
"Many factors exist in Guatemala that could serve as the basis of a constructive development toward a peaceful and prosperous future. These include the facts that the majority of the country's population consists of inherently peaceful Indian tribes; that the country has a substantial middle class and a large number of highly trained professionals; that the constitutional and legal structure of the country provide a solid foundation for a democratic society; that the positive orientation of its legal structure is confirmed by the entry into force in Guatemala on July 18, 1978 of the American Convention on Human Rights, ex-pressing the intention to establish within a framework of democratic institutions a system of personal liberty and social justice based on respect for the essential rights of man; and that the National Council of Economic Planning has published a report on the objectives and strategy of long-term development which sets forth in reasonable detail a strategy for reaching the objective of raising the level of material, cultural and spiritual well-being of the majority of the Guatemalan population in order to achieve a just and stable social peace." 
397.	The people and Government of Guatemala are grateful for this recognition of the country's development process and wish to reiterate in this Assembly the resolve which inspires them to pursue their development in all areas. They also wish to express their keen desire that other societies in under-developed countries, such as our own, will attain such levels of well-being as Guatemala is attaining.
398.	Guatemala is politically structured by the sovereign will of its people on the basis of the democratic model of society which prevails in the Western world.
399.	Its international policy is fully in line with its domestic policy and, consequently, is serious, honourable, loyal, responsible, honest and in accordance with the principles and postulates on which its philosophy of government is based.
400.	As a developing nation, its policy identifies completely with the hopes of the under-developed world, as shown by all the positions taken by the country internationally, in which it has endorsed by its presence and its reasoning, the decisions taken within the Group of 77.
401.	In the context of the Central American sub region, Guatemala has developed and maintained a policy of sincere brotherhood with the people of its brother nations in the isthmus, and of respect, co-operation and deep faith and conviction in the Central American identity.
402.	In connexion with the events in Nicaragua, 10,000 of our Nicaraguan brothers arrived in Guatemala both before and after the victory of the Sandinist Liberation Front, and our people, in accordance with our long-standing tradition of hospitality, received them with the affection which Guatemala feels for all its Central American brothers, regardless of their political convictions, and without labelling them in any discriminatory fashion. It receives them with sincerity and affection, offering them the opportunity to live in freedom.
403.	My people and my Government thus reiterate their most sincere wishes towards the people of Nicaragua that they will recover from their wounds, and offer them all the solidarity and co-operation they can possibly provide to promote the development of our sister nation.
404.	The Government of Guatemala reaffirms its faith in the process of Central American integration, on the understanding that integration is not confined solely to the economic field, but extends also to all fields and means anything to the social, economic and political benefit of all Central Americans.
405.	In the context of the Latin American region, Guatemala has always promoted solidarity, has advocated the solution of differences between the nations of our continent by means of procedures for peaceful settlement, and has always been in the vanguard of the demands made in the various international forums that Latin America should be accorded the importance it deserves and be allowed to participate in the taking of decisions affecting it.
406.	We Guatemalans are and feel ourselves to be Latin Americans; we believe in Latin America as a community, in its historical destiny, and in the role it must play in the world.
407.	In the field of world politics, Guatemala is creating relations of all kinds with Western nations and its conduct conforms to standards of serious and scrupulous international ethics.
408.	Fully aware of the reality of an international community composed of increasingly interdependent States, it has entered into trading relations with other countries—relations which, by a natural and logical process, will be deepened and extended in the future.
409.	The world economic situation continues to be clouded by the persistent inflation which has given rise to serious consequences for the developing countries, which cause their exports to fall—both the quantity of products and the prices which they command—and the cost of their imports to rise. These unfavourable terms of trade imply reductions in the potential gross national product, while economic growth does not correspond to the people's efforts and sacrifices. Under those conditions, the development process is undergoing unjust and undeserved setbacks, which dangerously aggravate all problems.
410.	This economic situation must not become chronic because its consequences are felt in very sensitive areas of the human community, such as standards of living, levels of education, trade flow and social peace.
411.	The first session of UNCTAD set the target of making development viable through the establishment of equitable trading standards and practices, which would permit countries to obtain terms of trade that would reward both human efforts and the product of their natural resources. Neither the labour nor the raw materials of the developing countries have succeeded in obtaining remunerative prices for their products on the international markets, prices which would have enabled them to finance the large investments which their economic and social progress demand.
412.	Moreover, the industrialized countries have applied a policy of protectionism which sets up a barrier to the developing nations' exports of basic products. It is also clear that the developed countries' tariff rates act in practice as a tax on imported goods.
413.	Guatemala believes that economic co-operation among the developing countries will be beneficial to the international economy in that it will provide other outlets for the exports of nations which are at an early stage of industrialization and will strengthen the negotiating capacity of the developing countries.
414.	At the level of the region, economic co-operation among the five States members of the Central American Common Market has been conducted, despite the inevitable problems, in accordance with principles which are favourable to the promotion of trade among developing nations.
415.	It is evident that some rational readjustments and reorganization are necessary throughout the economic sector and that these cannot come about without an agreement, given the complication of the existence of different economic systems at one and the same time.
416.	Economic recovery and stability must be the aim of concerted action by States, which must constantly take decisions to deal with the problem.
417.	We developing countries have demonstrated a spirit of conciliation in all matters relating to the international economy and to international trade. That is why we who are fighting for fundamental values such as the protection of our peoples from the scourge of under-development must not engage in divisive and fruitless struggles which, instead of bringing constructive agreement, provoke futile confrontations.
418.	Guatemala also wishes to express, in this international, forum, its concern at the constant and excessive increases in the price of oil, which have a negative impact on the economies of the under-developed countries.
419- It is imperative that machinery be established which will permit the financing or the offsetting, by means of concessions, of any new increase in the price of oil which would negatively affect the economies of the developing nations.
420.	The preparation of the new international development strategy constitutes the third stage in the great effort undertaken at the world level to meet the challenge of under-development.
421.	My delegation wishes, first, to emphasize the context in which development problems are posed. We live in a world characterized by growing interdependence but also by profound disparities and imbalances. While in certain societies an abundance, even an extravagance, of material goods prevails, others live in want and even in the depths of poverty.
422.	Guatemala considers that each country must, on the one hand, face up to the problems which it must solve itself, mobilizing its own creative possibilities; and, on the other hand, collaborate in the solution of problems which require co-operation at the regional or world level and which demand large-scale, dynamic international action in order to find solutions which correspond to the present needs of mankind and to the aspirations of peoples.
423.	Among the challenges posed at the world level, I might mention those of peace, the protection of human rights, and the establishment of more equitable trade relations between industrialized and developing countries.
424.	But these challenges are linked to the more general problem of the elimination of all sources of tension, beginning with those related to the growing poverty of a large portion of mankind. Hunger, disease and ignorance are plagues whose eradication is necessary and possible: necessary, because world stability depends on it; and possible, because the means of attaining it exist.
425.	Perhaps there is not yet a world vision that transcends present self-interest, as political will is lacking among the most advantaged. For their part, the latter must face up to the increasingly serious problems for the solution of which innovative ideas must be found.
426.	The new course is that of solidarity, but a genuine solidarity undertaken fully and consciously, in a world that lives in real peace.
427.	Guatemala believes that the international community must understand that the path of development need not always be the same, and that the idea of reducing it to the mere increase of the means of material production should be discarded.
428.	It is certainly true that, to improve the living conditions of many of the peoples of the world which lack even the basic minimum requirements, it is essential that social prosperity be increased, but the challenges posed by hunger, malnutrition, ill-health and illiteracy are not of a technical nature since they stem from poverty, which in turn stems from a society's inability for various reasons to use the knowledge and the techniques that are essential to enable it to dominate nature sufficiently and to organize rationally all aspects of its life.
429.	In other words, one of the factors essential to development that has not always been taken into account is the capacity of a people to mobilize all its energies with a view to attaining ends related to what it believes should be its present and its future.
430.	Taking this and all the other related factors into account amounts to viewing development as a process that brings together, indivisibly, all expressions of social creativity and implies the active participation of all sectors of the population to attain the full development of the human being, with all his material, intellectual, moral and spiritual aspirations.
431.	In these conditions, the various sectors of the economy should complement each other harmoniously and in solidarity, because their growth is linked to the simultaneous promotion of culture, education, science and technology, through which peoples affirm their identity and their cohesion, explore their future plans in solidarity and impose on economic growth its essential purposes.
432.	Development of this nature requires a global social plan that is rooted in a country's historic heritage and can consequently command a general consensus with regard to its objectives. In this context culture takes on a vital function in that it concentrates the values that perpetuate a country's genius. Only culture permits a country to form a vision of its identity and of its destiny, thanks to which the cohesion of its activities is attained in respect of development. Only culture dictates the ethical goals with which each of its inhabitants can identify and through which each can fully commit himself to collective objectives.
433.	In short, by combining all the spiritual and material dimensions of social activity the people will be able to affirm their identity, to resolve their subsistence problems, to live in dignity and to make their choices for the future.
434.	These considerations constitute the position of the Guatemalan Government on the manner in which the international community must approach the Third United Nations Development Decade. My country believes it necessary for this new Decade to make a special contribution to the endeavour to establish a new just and fraternal international order. The effective realization of this aspiration depends on each of our countries.
435.	The General Assembly has proclaimed this year the International Year of the Child. Guatemala has whole-heartedly supported this because it is aware that children are the collective responsibility of the community and that measures to benefit children should be adopted as part of the collective effort.
436.	The Government of Guatemala is implementing programmes to benefit children, especially the most vulnerable among them, with the aim of surrounding them with care, guiding them and improving their living conditions. To that end, its Secretariat of Social Welfare, under the direction of the Presidency of the Republic, has approached the problem with the philosophy that children are the future of the country and that the efforts and sacrifices of this generation are being made so that the country can develop in all sectors and so that in their adult life children can benefit from a country that is fully developed in all spheres,
437.	The Government of the Republic has also established a National Commission for the International Year of the Child to implement all the measures that the international community prescribes, for the benefit of children.
438.	My delegation is prepared to support those resolutions that are designed to protect the children of the world at the international level.
439.	Our Government also attaches fundamental importance to youth as a vital creative force that can give impetus to the progress of the nation. The participation of young people in all areas of national life is welcomed, and particular attention is given to their demands and problems as well as to their full development and training, so as to produce free citizens profoundly aware of their obligations and duties to society and to their country, and fully responsible in the exercise of their fundamental freedoms.
440.	Guatemala whole-heartedly supports in this Assembly the proclamation of an international youth year, convinced that it would provide an ideal opportunity for the community of nations to examine the problems of youth and to try to find more adequate solutions that would channel the vigour, the enthusiasm and the sincere and pure drive of youth into the task of building a better, more humane and more balanced world on firm foundations of social justice.
441.	I now wish to refer to the most serious international problem confronting my country. This concerns the Guatemalan territory of Belize, which has been usurped and occupied by Great Britain.
442.	In previous sessions of the General Assembly, the historical background to our claim has been stated, as have the indisputable geographical, legal, political and moral arguments justifying Guatemala's rights over this part of its territory.
443.	It is clear that the occupation by Great Britain of the territory of Belize constitutes a serious obstacle to the economic and social development of the peoples of Guatemala and Belize and to the progress of the Central American region.
444.	For these reasons, Guatemala, which has always shown its solidarity with all the nations of Latin America, has appealed for the continent's solidarity and support in its just claim, which it has maintained constantly for more than 150 years, that Britain should return the territory of Belize, which is part of Guatemalan territory.
445.	It would be paradoxical, and would totally undermine Latin American solidarity, if some nations of our America were to support the removal from a country of a substantial part of its territory by an imperialist and colonialist Power which wishes to appear to champion the principle of the right of peoples to self-determination—a noble principle which England has never respected and, in fact, has invariably violated,
446.	My delegation wishes to reiterate solemnly and categorically the willingness of the Government of Guatemala to negotiate with the Government of Great Britain a just solution to the century-old controversy concerning the territory of Belize, a solution that would reconcile the legitimate rights of Guatemala with the vital interests of the people of Belize,
447.	Guatemala, which believes in and respects the lofty values of mankind, considers that the United Nations can and must endeavour to ensure universal respect for the ideals which inspired its creation, such as ensuring peace in the world and accelerating the development of all peoples.
448.	The people and Government of Guatemala are willing to make the necessary efforts for the attainment of these noble goals.
